Broyles, C. J.
1. The motion to dismiss the bill of exceptions is denied, since it contains a good assignment of error upon the overruling of the motion for a new trial. However, only the general grounds of the motion for a new trial will be considered. (See next paragraph.)
*569Decided January 12, 1932.
George W. Westmoreland, for plaintiff in error.
Bollin H. Kimball, contra.
2. All Hie grounds of the amendment to tile motion for a new trial complain of rulings made upon the pleadings (sustaining a demurrer to the defendant’s answer and disallowing amendments to the answer). Under repeated rulings of the Supreme Court and of this court, exceptions to such rulings can not be made in a motion for a new trial, and, when so made, will not be considered by the appellate courts.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

■Judgment affirmed,.


Lulce, J., concurs. Bloodworth, J., absent on account of Him ess.